DETAILED ACTION
This Office Action is in response to the filing of the application on 3/27/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:
Claim 6 recites a plurality of different structures to describe the “working feature.” However, the preamble recites the language “wherein the working feature comprises” before beginning the list of different structures. Later, in line 10, the claim recites the language “combinations thereof.” This language seems to imply that the listed structures are meant to be listed in the alternative (i.e. “or”). Examiner suggests changing line 1 from “wherein the working feature comprises” to read --wherein the working feature comprises one of-- or other language which shows the list is to be taken in the alternative (i.e. “at least one of” or “one or more of”).
Claim 8 recites language where multiple working features can be “a corner on the front surface formed of an obtuse angle, a side on the front surface formed in a concave shape, a side on the front surface formed in a convex shape” in lines 2-4, but the same limitations are repeated in lines 5-7. While it is understood that the limitations in lines 5-7 are intended to be combined with the “an at least partially beveled side combined with…” as recited in lines 4-5, the structure of the claim makes it unclear. Examiner suggests changing the final limitation, starting from the relevant section of line 4, to read --, and an at least partially beveled side combined with at least one of: a corner on the front surface formed of an acute angle, a corner of the front surface formed of an obtuse angle, a side on the front surface formed in a concave shape, and a side on the front surface formed in a concave shape.-- in order to more clearly establish the relationship between the final lines and the “partially beveled side” that they are part of. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “working feature” in claim 1 lines 2-3, claim 7 line 1, claim 15 line 2, claim 16 line 2, and claim 20 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the resealable opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liste (DE 10342127A1; see attached translated copy).
Regarding claim 1, Liste discloses a container for a personal care product comprising a cavity for holding a personal care product (see device in Figs. 1.1-1.3, where bottle 1 contains a shower preparation product 3 within it) an opening for dispensing the personal care product (see Figs. 1.1-1.3 where the product exits through the opening at valve 2.3) and a working feature for activation of soft tissue (see Figs. 1-1-1.3 massage knobs 2.2 of massager 2).
Regarding claim 2, Liste discloses wherein the personal care product comprises a surfactant (see [0025]-[0026] and [0097]-[0099] where the product contains a surfactant).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au et al. (US Pat. 6,588,964).
Regarding claim 1, Au discloses a container for a personal care product (see Fig. 1 applicator 10) comprising a cavity for holding a personal care product (see Fig. 8 reservoir 120), an opening for dispensing the personal care product (see fluid pathways 90 in Fig. 8) and a working feature for activation of soft tissue (see tip portion 100 of the tines 60 in Fig. 8).
	Regarding claim 3, Au discloses wherein the personal care product comprises a lubricant and an emollient (see Col. 1 lines 10-25).
Claims 1, 4-8, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US Pat. 5,520,617).
Regarding claim 1, Wei discloses a container for a personal care product (see bottle and cap combination 20 in Fig. 1) comprising a cavity for holding a personal care product (bottle 22 in Figs. 3-4), an opening for dispensing the personal care product (the top of neck 30 in Fig. 2, leading to opening 70 in Fig. 4) and a working feature for activation of soft tissue (protrusions 28 in Figs. 1-2).
	Regarding claim 4, Wei discloses wherein the personal care product comprises a fragrance (see Col. 4 lines 48-57).
	Regarding claim 5, Wei discloses wherein the personal care product comprises a medicament (see Col. 4 lines 48-57, where a “medicament” can be anything that helps alleviate symptoms, and as such a moisturizer helping with “dry skin” is a medicament).
	Regarding claim 6, Wei discloses wherein the working feature comprises a pressure knob (Figs. 1-2 rounded protrusions 28).
	Regarding claim 7, Wei discloses wherein the container has multiple working features (Figs. 1-2 there are multiple rounded protrusions 28, the convex protruding shape of bottom 26, as well as curved surfaces 68 and pointed tip 82 which provide stimulation to a user).
	Regarding claim 8, Wei discloses wherein the multiple working features comprise a side on the front surface formed in a convex shape (see Figs. 1-2 where bottom 26 is a convex shaped working feature on a front surface of the device).
	Regarding claim 15, Wei discloses wherein the resealable opening is incorporated into a working feature (see Figs. 1-4 where cap 24 seals the neck 30, and the cap is a working feature that can press against the user; see Col. 5 lines 11-18).
	Regarding claim 16, Wei discloses a thickened wall in at least an area of a working feature (see Figs. 3-4 where both bottle 22 and cap 24 have sectioned of a thickened wall around their respective working features, such that the walls have some thickness, as well as sections that are thicker than others).
	Regarding claim 18, Wei discloses wherein the opening is a resealable opening (see Figs. 1-4 where neck 30 is sealed and unsealed via cap 24).
	Regarding claim 19, Wei discloses wherein the opening is a resealable opening covered by a cap (see Figs. 1-4 where cap 24 seals the neck 30).
	Regarding claim 20, Wei discloses wherein the cap is incorporated into a corner and comprises a portion of the working feature (see Figs. 1-4 where the cap 24 forms an upper corner of the device, and is shaped to be a working feature to deliver a massage benefit; see Col. 5 lines 11-18).
Claims 1, 6, 9-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US Pat. 3,754,548).
Regarding claim 1, McGrath discloses a container for a personal care product (fluid dispensing vibrator 10 in Fig. 2) comprising a cavity for holding a personal care product (cosmetic reservoir 58 in Fig. 2), an opening for dispensing the personal care product (openings 84 in Figs. 1-2) and a working feature for activation of soft tissue (see Fig. 2 balls 88 and operative surface 42).
	Regarding claim 6, McGrath discloses wherein the working feature comprises a massage edge (Fig. 2 operative surface 42), or a pressure knob (Fig. 2 balls 88).
	Regarding claim 9, McGrath discloses wherein the container has an aperture forming a handle (Fig. 2 aperture 16).
Regarding claim 10, McGrath discloses wherein the container has two corners on the front surface formed of an acute angle (see annotated Fig. 2 below), two corners on the front surface formed of an obtuse angle (see annotated Fig. 2 below), two sides on the front surface formed in a concave shape (see annotated Fig. 2 below), and two sides on the front surface formed in a convex shape (see annotated Fig. 2 below). It is noted that the annotated Fig. 2 below has other acute/ obtuse angles and convex/ convex sides that are not explicitly pointed to below, but which also meet the claim limitations.

    PNG
    media_image1.png
    406
    648
    media_image1.png
    Greyscale

Regarding claim 11, McGrath discloses an aperture forming a handle (see Fig. 2 aperture 16).
Regarding claim 12, McGrath discloses wherein the aperture forming a handle aligns with and is positioned closer to a side formed in a convex shape than an opposed side (see annotated Fig. 2 above where aperture 16 is closer to the top convex side by handle 18 than the opposed bottom side by operative surface 42).
Regarding claim 13, McGrath discloses an at least partially beveled side on at least a portion of at least one side between the front surface and a rear surface (see Fig. 1 where a beveled edge exists at the bottom of cosmetic reservoir 58 and above valves 86, being a beveled side that is between the front/ rear surfaces as seen from the perspective of Fig. 2).
Regarding claim 14, McGrath discloses an aperture forming a handle (see Fig. 2 aperture 16) and at least one beveled edge between the front surface and a rear surface (see Fig. 1 where a beveled edge exists at the bottom of cosmetic reservoir 58 and above valves 86, being a beveled side that is between the front/ rear surfaces as seen from the perspective of Fig. 2).
Regarding claim 17, McGrath discloses wherein the at least partially beveled side comprises a 90 degree portion and a beveled portion (see Fig. 1 where the bevel at the bottom of cosmetic reservoir 58 has a flat bottom side that forms a 90 degree angle with the ball valves 86, as well as a clearly beveled portion just above the flat portion of the side).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Williams (US Pat. 9,326,642), Randall et al. (US Pat. 8,792,781), Pokorny (US Pat. 5,105,802), Burke (US Pat. 4,492,223), Obagi (US Pat. 5,131,384), and Thiebaut (US Pat. 8,302,615) are cited to show similar massage devices that deliver a liquid substance to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785